Citation Nr: 1235356	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  09-49 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia as due to a qualifying chronic disability under 38 CFR § 3.317.  

2.  Entitlement to service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD) to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317.  
	
3.  Entitlement to service connection for renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317.  

4.  Entitlement to service connection for obstructive sleep apnea to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317.  

5.  Entitlement to service connection for tenia pedia and cruis as due to a qualifying chronic disability under 38 CFR § 3.317.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 1989 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues of entitlement to service connection for fibromyalgia as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for a psychiatric disorder other than post-traumatic stress disorder to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for obstructive sleep apnea to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317 and service connection for tenia pedia and cruis as due to a qualifying chronic disability under 38 CFR § 3.317 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1999, the RO denied service connection for a bilateral hearing loss and for tinnitus.  The Veteran did not file a notice of disagreement and the decision became final. 

2.  Evidence added to the record since the final denial of entitlement to service connection for bilateral hearing loss and for tinnitus in December 1999, includes evidence that was not previously before agency decision makers; however the evidence does not relate to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The December 1999 decision that denied the Veteran's claim for service connection for bilateral hearing loss disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  The December 1999 decision that denied the Veteran's claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1) , proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In October 2007, the RO sent a letter to the Veteran which addressed new and material evidence for reopening a claim.  The notice was compliant with the notice requirements and was sent prior to the initial rating action.  In this regard, in claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Consequently, the Board finds that adequate notice has been provided, as he was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial. 

With respect to the Dingess requirements, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the October 2007 letter.  With that letter, the RO effectively satisfied the Dingess notice requirements. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty has also been met, as the Veteran's service, and VA treatment records have been obtained.  Additionally since no new and material evidence has been submitted, a remand for an examination is not necessary.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran. 


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.  

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In December 1999, the RO denied service connection for bilateral hearing loss and for tinnitus, and so informed the Veteran that same month.  He did not disagree with that rating action and it thus became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA treatment records and VA examination reports dated in October 1999 and November 1999.  

The service treatment records showed that at enlistment in January 1989, the Veteran was found on audiometric examination to have bilateral hearing loss by VA standards.  The RO found that at separation the hearing loss was essentially unchanged.  The service treatment records show no finding of tinnitus.  The VA treatment records did not reflect any treatment for hearing loss or tinnitus and on VA examination in November 1999 bilateral hearing loss was noted, as was tinnitus.  The examiner indicated that there was no increase in hearing loss during service.  As to tinnitus, the examiner reported that it was probable that tinnitus was related to noise and to hearing loss.  

Evidence added to the record since the December 1999 denial of service connection for bilateral hearing loss and for tinnitus consists of VA treatment records dated from 1999 to 2012.  The VA records contain no treatment or findings regarding the hearing loss or tinnitus.  These records are new since they were not previously of record at the time of the previous decision.  However the new evidence is immaterial because it does not relate to the hearing loss or to tinnitus.  The Veteran's contentions are cumulative of his statements and contentions that were before the VA previously. 

None of the above evidence is material as it does not raise a reasonable possibility of substantiating his claims.  Thus the newly submitted evidence cannot be material to the claims. 

The evidence submitted by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.  There is no competent medical evidence of record showing treatment of hearing loss or tinnitus or relating any current disorder to active service by way of incurrence or aggravation.  As noted, the Veteran's own statements in this regard are cumulative of his statements that were before the VA previously.  Nor is he competent to provide a medical opinion.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Thus, new and material evidence has not been received and the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

New and material evidence has not been received to reopen a claim of entitlement to service connection for tinnitus.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran is seeking service connection for fibromyalgia as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for a psychiatric disorder other than post-traumatic stress disorder to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for renal disorder claimed as due to depleted uranium exposure and/or as due to a qualifying chronic disability under 38 CFR § 3.317, service connection for obstructive sleep apnea to include as secondary to fibromyalgia and/or as due to a qualifying chronic disability under 38 CFR § 3.317 and service connection for tenia pedia and cruis as due to a qualifying chronic disability under 38 CFR § 3.317.  

With respect to the Veteran's Southwest Asia Service, and the applicability of 38 C.F.R. § 3.317 , review of his DD 214 on file shows that he received the Southwest Asia Service Medal, and the Kuwait Liberation Medal.  He also received the Combat Action Ribbon.  Based on the foregoing, the Board finds that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Therefore, service connection may be established on a presumptive basis under 38 C.F.R. § 3.317 if the criteria under that regulation are met.  

Service connection may be granted to a Veteran of the Southwest Asia theater of the Persian Gulf War who exhibits objective indications of a chronic disability resulting from an undiagnosed illness (i.e., one that cannot be associated with a diagnosis) or a medically unexplained chronic multi-symptom illness (including but not limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms.  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) signs or symptoms involving the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

With regard to a claim based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C.A. § 1117.  More specifically, 38 U.S.C.A. § 1117 provides in part that the Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A)  An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d)  warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2).

Thus the signs and symptoms which may be manifestations of undiagnosed illness or a chronic multi-symptom illness include sleep disturbances skin disorders, and muscle and joint pain.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2011).    

A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  Id.  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Id. 

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf Veterans.  See VAOPGCPREC 8-98 at paragraphs 4-5 (Aug. 3, 1998).  The record shows that in regard to these claims, the Veteran was scheduled for a VA examination and that he failed to report.  (See, electronic report dated in September 2009).  In his December 2009 substantive appeal, the Veteran indicated that he has not been notified of any VA examination, and he has requested a Gulf War registry examination.  

Given that the Veteran has not been examined by VA it is not clear whether the Veteran suffers from disabilities claimed or the etiology of them.  Given the medical complexity of this case, the Board finds that the current medical evidence of record is inadequate and that further development of the record is necessary to determine the nature of any impairment and whether the Veteran's complaints represent a chronic undiagnosed disability as contemplated by 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  The Board finds that VA examinations are needed on remand to determine the etiology of the claimed disabilities and their relationship to service, if any.

Further, while the Veteran was provided with a VCAA notice letter regarding service connection in August 2007 and again in October 2007, the letters did not address the requirements for service connection based on 3.317 or secondary service connection.  Upon remand, he should be notified of the requirements to establish service connection on such basis.  The VA examiner(s) should also consider these regulations in offering an opinion as to the etiology of his conditions. 

Inasmuch as a remand is already required in this case, the Board finds that any outstanding VA treatment records should be obtained while on remand.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information required to substantiate a claim for service connection based on undiagnosed illness under 38 C.F.R. § 3.317 and based on secondary service connection under 38 C.F.R. § 3.310.  Include notice regarding information required to substantiate a claim for service connection based on exposure to depleted uranium.  Allow an appropriate period of time for response.

2.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  Retrieve and associate with the claims file any VA treatment records not currently of record.  

3.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of any muscle and joint pain, sleep disorder, psychiatric disorder and skin disorder.  The entire claims file and a copy of this remand should be made available to each examiner for review, and such review should be noted in the report.  Current VA Gulf War Examination Guidelines must be followed.  Necessary tests and studies should be conducted.  The examiners should be provided with a copy of 38 C.F.R. § 3.317 to aid in determining whether there is an undiagnosed illness for VA purposes.  Each examiner is requested to respond to the following, as appropriate:

1.  Fibromyalgia.  

a.  Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has fibromyalgia based on his complaints of multiple joint pain, muscle pain and spasms, weakness, and any other relevant symptoms.

If the examiner finds that the Veteran is diagnosed with fibromyalgia, then the examiner should specifically state whether fibromyalgia is at least as likely as not (i.e., probability of 50 percent) etiologically related to the Veteran's period active military service. 

If the Veteran does not have fibromyalgia, whether
the Veteran's multiple joint pain, muscle pain and
spasms, and/or other potentially relevant symptoms 
are at least as likely as not (i.e., to at least a 50:50 degree of probability) manifestations of an undiagnosed illness or medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317, or whether they are attributable to clinically
diagnosed problems.  

2.  Skin

a) Whether it is at least as likely as not that the Veteran currently has or has had at any time during the pendency of the claim a skin (dermatological) disability due to or as a result of an injury or disease incurred in service;

(b) Whether the Veteran has an unexplained skin (dermatological) disability due to an undiagnosed illness or a medically unexplained multisymptom illness.

In doing so, the examiner must acknowledge the Veteran's reports as to the onset and continuity of symptomatology. 

The examiner shall identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching a conclusion.

If an opinion cannot be expressed without resort to speculation, the physician must so indicate and discuss why an opinion is not possible.

3.  Sleep Disorder

a) Is there objective indication of a disability manifested by sleep disturbance?  If so, is such symptomatology attributable to a known diagnosed illness, i.e. an acquired or congenital condition, or a manifestation of undiagnosed illness or a medically unexplained chronic multi-symptom illness? 

b) If sleep disturbance is verified and can be attributed to a known clinical diagnosis, the examiner should identify it, and offer an opinion as to its etiology to include whether it is at least as likely as not related to the Veteran's military service or any other diagnosed disorder.  

c) If the examiner finds that there is no evidence of a sleep disturbance, he or she should so state. 

d) If the examiner finds there is objective evidence of claimed sleep disturbance which cannot by history, physical examination and laboratory tests be attributed to a known clinical diagnosis, or that it is a manifestation of a medically unexplained chronic multi-symptom illness, which was not incurred during service, he or she should so state. 

The examiner should describe all findings in detail and provide a complete rationale and basis for any opinions offered. If the examiner is only able to theorize or speculate as to this matter, he or she should so state, and include an explanation. 

4.  Psychiatric Disorder

The RO should schedule the Veteran for an examination by a VA psychiatrist to determine the nature and etiology of any acquired psychiatric disability (excluding PTSD).  

a) The examiner should provide an opinion as to whether the Veteran's symptomatology meets the criteria for a diagnosis of an acquired psychiatric disability, and whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service, or is otherwise related to service.  If an acquired psychiatric disability other than PTSD is diagnosed, the examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its onset in-service or is otherwise causally related to the Veteran's service, to include due to an undiagnosed illness. 

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.  If an opinion cannot be rendered without resorting to speculation as to the etiology of any acquired psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered. 

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.  

4.  The RO/AMC will then readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. The Veteran need take no action until he is so informed. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


